Advisory Action Attachment
Response to Amendment
The response filed 12/21/2021, included amendments to the claims that do not comply with 37 CFR 1.173(d). Only single brackets (not strikethroughs) should be used to identify deletions made to original claims. See MPEP §1453(V)(A) and (IV)(A).
Response to Arguments
In the statement of reasons for indicating allowable subject matter in the office action mailed 10/30/2019, at item 12 the examiner noted that the rejections under 35 U.S.C. 251 must be overcome before the application could be allowed.
Regarding the argument on pp. 9 and 10 of the Remarks, the applicant argues, “the characterization of the amendment as limiting a ‘generic lever’ to be overly broad, and is more accurately characterized as limiting a generic force adjustment mechanism.” Referring to the specification, and in particular Figs. 5A-5C, it can be seen that the “force adjustment mechanism” refers to force controlling mechanism 100, which includes plate 102 and projection 63. However, it can further be seen that the mechanism 100 is part of the mechanism which acts to urge the stud 24 against the armor 13 of a cable 11. This is shown in simplified form in Figs. 1 and 2. Since elements of this urging mechanism have been retained in the claims, it cannot be said that the claims are drawn to patentably distinct inventions/embodiments/species.
Regarding the argument on pp. 2 and 3 of the Remarks, the applicant also argues, “if surrendered subject matter is entirely eliminated as the PTO states, the holding in Meyers provides direct analogy and cannot be distinguished.” Here, the surrendered subject matter has been entirely eliminated. However, unlike Meyers, elements of the urging mechanism have been retained.
For the most part, whether there is recapture and whether claims are allowable under 35 USC §§102 and 103 are separate considerations. Moreover, the additions of a push button to the claims would not represent a material narrowing of the claim because it does not relate to the surrendered subject matter.
Finally, on pp. 4-6 of the Remarks, the applicant refers to the Meyers case. In response, the applicant is directed to the decision of In re Gen. Elec. Co., 789 Fed. Appx. 857, 2019 U.S.P.Q.2d 399054 (Fed. Cir. 2019). Unlike Meyers, this more recent decision came from the Office’s reviewing court. In the GE case, the court held:

In re Gen. Elec. Co., 789 F. App'x 857, 861, 2019 U.S.P.Q.2d 399054, 2019 BL 399054, at *4 (Fed. Cir. 2019)
Applying GE to the present case, the “narrowing limitation” (i.e., the push button limitation) is within the scope of the original claims of the original patent claims. Therefore, said limitation cannot be said to be an overlooked aspect.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA CLARKE whose telephone number is (571)272-4873. The examiner can normally be reached 9:00-3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARA S CLARKE/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        Conferees:  /TRT/ and /GAS/